Citation Nr: 1727083	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Whether a notice of disagreement (NOD) to a February 2015 rating decision was valid with respect to the issue of entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty rom November 1967 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2012, the Board determined that a 50 percent disability evaluation for PTSD was proper, and further found that the assignment of a 50 percent rating for PTSD represented a complete grant of the benefits sought, based on statements made by both the Veteran and his accredited representative on the record during the January 2012 hearing that such a rating would satisfy the appeal.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court) on the grounds that he was not aware that he was limiting the scope of the appeal.  In a January 2013 memorandum decision and August 2013 Order, the Court vacated the April 2012 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In April 2014, the Board remanded the matters for further development, to include a new VA examination.

In a February 2015 rating decision since issued, the RO granted entitlement to TDIU.  The Veteran, through his attorney, filed an NOD with respect to this grant, on the basis that the RO should have considered whether the Veteran was entitled to SMC at the housebound rate, as well.


In January 2012, a Travel Board hearing was held before a Veterans Law Judge who has since retired from the Board with respect to the claim for a higher rating for PTSD; a transcript of the hearing is associated with the record.  In March 2017, the Board notified the Veteran of his opportunity to have another hearing before a Veterans Law Judge who would participate in the decision of his appeal.  38 C.F.R. § 20.707.  In correspondence dated that same month, the Veteran indicated he did not wish to schedule another hearing.  March 2017 Correspondence.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested mainly by depressed mood, nightmares, impaired impulse control, volatility and anger, difficulty adapting to stressful circumstances, and inability establishing and maintaining effective relationships.

2. The Veteran's August 2015 statement expressed disagreement with the February 2015 rating decision, was in writing, filed with the AOJ within one year of the date of mailing of notice of the RO decision by the Veteran's attorney-representative, and expressed a desire for Board review.

3. The Veteran's award of TDIU may be found to have been based solely on his service-connected PTSD.

4. His additional disabilities independently are rated a combined 60 percent disabling.


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The August 2015 statement constituted a valid NOD to the February 2015 rating decision with respect to the issue of entitlement to SMC at the housebound rate.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.101 (c), 20.200, 20.201 (2016).

3. The criteria are met for SMC at the housebound rate, since August 1, 2010.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

On August 2008 VA examination, the examiner noted the Veteran was exhibiting serious impairment in social functioning.  At work, he stayed to himself and had some friction with his coworkers and supervisor due to irritability and reactivity in mood.  He reported problems with concentration, and stated intrusive thoughts and memories interfered with his ability to focus on the job.  Blast sounds or loud voices tended to trigger war memories and anxiety, and it took several minutes for him to calm himself down.  The Veteran reported his social interactions were limited to family, and that he avoided going out due to paranoid thoughts that he was being followed and fears for his wife's safety.  He also reported some perceptual disturbances, mainly hearing a deceased friend's voice.  The examiner noted the Veteran lacked impulse control, was easily agitated, and admitted to "hollering" at his supervisor at work.  He had anxious, dysphoric spells and irritability.  The diagnosis was chronic PTSD, and a GAF score of 49 was assigned.

VA treatment records from February 2009 show an initial psychiatric evaluation where the Veteran reported nightmares that affected his work.  He stated he awakened once or twice each hour, and he had flashbacks during the daytime, as well.  He stated he got fired from work but was able to get his job back.  He reported he did not "mix with people" and disliked crowds, that he would hear sounds that his wife did not hear, and that he had poor concentration.  He denied suicidal ideation or attempts.

In his November 2009 substantive appeal (VA Form 9), the Veteran reported he did not have friends, had scattered thoughts, could not concentrate at work and was unable to perform his job like he previously did, could not follow complex commands, and had a lot of difficulty maintaining work relationships and dealing with supervisors.

A January 2011 PTSD assessment from the Vet Center indicated the Veteran had high to very high severity PTSD, as well as severe depression.

In a May 2011 letter, the Veteran's readjustment counseling therapist at the Vet Center stated his PTSD symptoms had a "devastating effect" on his life.  The therapist stated the Veteran's work life was negatively influenced in that he was forced to retire early or be fired in 2010, which likely related to exacerbation of his PTSD symptoms.  The therapist noted the Veteran's symptoms were indicative of disruption in most areas of life, including reduced reliability in the work place.  The Veteran was noted to have disturbances in motivation and mood, with difficulty in maintaining effective work and social relationships.  The therapist reported the Veteran had basically no friends other than family members.

On August 2011 VA examination, the Veteran reported he had been married for 40 years and his wife was supportive.  He stated his social life was limited, he "like[d] to be at home," and described going out as "stressful."  He reported decreased stress since his forced retirement.  He stated he continued to receive treatment at the Vet Center and took prescription medication for his PTSD symptoms.  The examiner noted his symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner opined that PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 50.

On February 2015 VA examination, the Veteran reported he continued to go to the Vet Center and take medication for PTSD symptoms.  He reported PTSD symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted he was alert, oriented, and cooperative, with no indication of perceptual disturbance.  The Veteran described "eye floaters" as a startle response trigger, and noted he was hypervigilant.  The examiner noted the Veteran had a history of work problems related to his PTSD, to include volatility, anger, and poor stress management skills, and that he compensated largely by withdrawing from stressors in an effort to cope and for symptom control.  The examiner stated that if he re-entered the work force, he would expose himself once again to triggers that exacerbated PTSD-related arousal and reactivity.  The examiner opined that PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In a January 2015 letter, the Veteran's Vet Center readjustment counseling therapist noted the severity of his PTSD symptoms had increased significantly over the last year.  Specifically, he noted the Veteran was unable to maintain most healthy social interaction, had an increased need to isolate, and in stressful situations, he became agitated and had a reduced ability to deal with everyday stressors.  The therapist stated the Veteran had little emotional control with regards to his symptoms of his sense of future or self-worth.  His affect was described as flat and subdued, except when angered.  He exhibited high levels of hyperarousal, and had daily nightmares that caused an inability to sleep.  The therapist noted that the Veteran stated he only sleep three or four hours at a time and was anxious and hyperaroused the rest of the night.  The therapist noted he had a pronounced startle response, severe re-experiencing issues, became quote emotional when forced to discuss his trauma, and displayed severe guilt and lack of self-worth when discussing his trauma and his surviving when others did not.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 70 percent disability rating, but no higher, for the entire appellate period.  The Veteran's symptoms include depressed mood, nightmares, impaired impulse control, volatility and anger, difficulty adapting to stressful circumstances, and inability establishing and maintaining effective relationships.  However, the record does not show that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or other symptoms reflective of a higher 100 percent rating.  Moreover, although the Veteran is totally occupationally impaired by his PTSD, as represented by a TDIU rating, he is not totally socially impaired.  He has been married for over 40 years and still maintained family relations.  

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 70 percent rating for PTSD.  The Board has considered the lay and medical evidence of the occupational and social impairment. 

Accordingly, the Board finds that entitlement to a disability rating of 70 percent but no higher is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

SMC at the Housebound Rate, Including the Validity of the NOD

In a February 2015 rating decision, the RO granted entitlement to TDIU and basic eligibility to Dependents' Education Assistance (DEA), effective August 1, 2010.  In August 2015, the Veteran, through his attorney-representative, filed a statement noting he did not contest the grants, but that he believed he was entitled to a higher level of compensation, in particular SMC at the "s" level, or at the housebound rate.

The RO responded in a September 2016 statement of the case (SOC) that the August 2015 statement did not constitute a valid NOD, as the Veteran never filed a claim for entitlement to SMC.  The RO further stated that if the Veteran had a single, permanent service-connected disability evaluated at 100 percent disabling and there was evidence the Veteran was housebound due to a service-connected disability, or that he had additional service-connected disabilities evaluated at 60 percent or more, the RO would have automatically considered entitlement to SMC "s."  However, the RO stated that because the Veteran did not meet this criteria, SMC at the housebound rate was not considered part of the TDIU claim, and he had to file a separate claim.

The Board notes that a claim for SMC is considered part and parcel of a claim for increased rating.  Akles v. Derwinski, 1 Vet. App 118 (1991).  Moreover, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Therefore, the Board finds that the August 2015 statement constitutes a valid NOD.

Because SMC (and TDIU) claims are part-and-parcel of increased rating claims, the Board has jurisdiction over this matter without issuance of a statement of the case by the RO.  See Akles, 1 Vet. App at 121; Bradley, 22 Vet. App. at 294.  The Board will now address the merits of the claim.

The entitlement the Veteran seeks is based on "statutory housebound."  When a Veteran has a single disability rated totally disabling, and additional disabilities independently rated a combined 60 percent disabling or more, regulations provide for the payment of SMC at the housebound rate.  38 C.F.R. § 3.350 (i).  There is no need to establish factually that service-connected disabilities render a Veteran substantially confined to his dwelling.

The issue thus turns on whether the Veteran has a single disability rated totally disabling.

The Veteran's service-connected disabilities are coronary artery disease, evaluated as 60 percent disabling; PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 0 percent disabling; left ear hearing loss, evaluated as 0 percent disabling; and a sternal scar, status post coronary artery bypass graft, evaluated as 0 percent disabling.

In Bradley, the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. 
§ 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate)).

On August 2008 VA PTSD examination, the examiner noted escalating PTSD symptoms affected the Veteran's work performance.  He was fired from his job in January 2007 and reinstated in two weeks.

On August 2011 VA PTSD examination, the examiner stated that it "appear[ed] clear" that the Veteran's physical condition, in particular his coronary artery disease and bypass, exacerbated problems coping and likely contributed to PTSD symptom exacerbation at work.  The examiner also stated it appeared clear that PTSD symptoms, including concentration problems, increasing irritability associated with sleep impairment, and anger management, contributed to the Veteran having problems at his long-term job.  The examiner stated the impairment in securing and maintaining gainful employment due solely to PTSD was moderate.

On August 2011 VA heart examination, the examiner noted the Veteran's heart condition would cause moderate impairment for physical employment due to shortness of breath with moderate exertion, but that it would not cause impairment for sedentary employment.

In a statement dated December 2012, the Veteran reported that his workplace encouraged him to retire or otherwise he would be fired and lose his benefits.

In a January 2014 private individual unemployability assessment, a vocational consultant reviewed the Veteran's file and noted that he agreed with the August 2011 VA examiner who opined that the Veteran was not totally disabled solely due to his coronary artery disease.  The consultant stated he believed the Veteran could at least perform sedentary work with the coronary artery disease.  However, he found it at least as likely as not that the Veteran's psychiatric condition, without even considering the effects of his heart condition, prevented him from securing or following a substantially gainful occupation.  The examiner pointed to the Veteran's reports of difficulties at work, including a suspension and forced retirement due to PTSD symptoms, as well as the low GAF scores various VA examiners assigned, indicative of serious occupational impairment.

On February 2015 VA heart examination, the examiner stated the Veteran's heart condition would impact his ability to work in that he had some shortness of breath with moderate exertion.

On August 2015 VA PTSD examination, the examiner noted that the Veteran had a demonstrated history of work problems related to PTSD symptoms of volatility, anger, and poor stress management skills.  The examiner stated the Veteran compensated by withdrawing from stressors, but he would expose himself once again if he were to re-enter the workforce, therefore PTSD "clearly" contributed to his inability to secure or maintain viably gainful employment in any setting, sedentary or physical.

On review of the record, the Board finds that the Veteran's award of TDIU may be found to have been based solely due to his PTSD.  VA heart examinations revealed the Veteran's coronary artery disease would only have some effect on physical employment, whereas all of the Veteran's PTSD examinations revealed PTSD symptoms would affect employability, in particular with regards to interpersonal relationships.  Moreover, the January 2014 individual unemployability assessment found that the Veteran's PTSD alone rendered him unemployable.

The Board finds that although his PTSD is not at 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293.  The Veteran's other service-connected disabilities, in fact, his coronary artery disease alone, are rated a combined 60 percent disabling.  Accordingly, the criteria for SMC at the "s" or housebound rate are met, and it is granted, as of August 1, 2010.  38 C.F.R. § 3.350 (i).


ORDER

An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

The NOD to the February 2015 rating decision was valid with respect to the issue of entitlement to SMC at the housebound rate.

SMC at the housebound rate is granted, as of August 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


